        Case 2:15-cv-01910-JAM-DB Document 62 Filed 06/19/20 Page 1 of 2



 1 Nancy Park Minkler (236750)
   nancy@parkminkler.com
 2 Park Minkler
   1001 Hwy 4, suite 5
 3 PO Box 3446
   Arnold, CA 95223-3446
 4 Phone: (510) 504-2893

 5
   Attorneys for Plaintiff
 6 Tonia Johns

 7 McGREGOR W. SCOTT
   United States Attorney
 8 VICTORIA L. BOESCH
   Assistant United States Attorney
 9 501 I Street, Suite 10-100
   Sacramento, CA 95814
10 Telephone: (916) 554-2743
   Facsimile: (916) 554-2900
11 Victoria.boesch@usdoj.gov

12 Attorneys for Postmaster General

13

14                               DISTRICT COURT OF CALIFORNIA
15                EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
16

17 TONIA JOHNS                                          )   Case No.: 2:15-cv-01910-JAM-DB
                                                        )
18                             Plaintiff,               )
                                                        )   JOINT REQUEST TO EXTEND
19          vs.                                         )   DEADLINE TO FILE DISPOSITIONAL
                                                        )   DOCUMENTS
20 MEGAN J. BRENNAN, Postmaster General,                )
   United States Postal Service; DOES 1 through         )
21 10, inclusive                                        )
                                                        )
22                                                      )
                                                        )
23                            Defendant.                )
                                                        )
24                                                      )
                                                        )
25

26
            Following an agreement between the parties to resolve this case, the Court set a deadline of
27
     June 19, 2020, for filing dispositional documents. Dkt. 60. Because the United States Postal
28
                                                      -1-
                        JOINT REQUEST TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCUMENTS
        Case 2:15-cv-01910-JAM-DB Document 62 Filed 06/19/20 Page 2 of 2



 1 Service is still in the process of transferring settlement funds to Plaintiff and expects that such

 2 transfer may take an additional three to four weeks, the parties respectfully request that the Court

 3 move the deadline to file dispositional documents to August 7, 2020.

 4

 5                                               Respectfully submitted,

 6                                               PARK MINKLER
 7

 8     Date: June 16, 2020                          /s/ Nancy Park Minkler (authorized 6/16/20)
                                                 Nancy Park Minkler
 9                                               Attorney for Plaintiff Tonia Johns
10

11

12
       Date: June 16, 2020                       McGREGOR W. SCOTT
13                                               United States Attorney
14

15                                               By: /s/ Victoria L. Boesch
                                                 Victoria L. Boesch
16                                               Assistant United States Attorney
                                                 Attorneys for the Postmaster General
17

18
                                           ORDER
19
     Dated: 6/18/2020
20                                                 /s/ John A. Mendez____________________________
                                                   United States District Court Judge
21

22

23

24

25

26

27

28
                                                      -2-
                        JOINT REQUEST TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCUMENTS
